Holmes, J.,
concurring in judgment. I concur in the judgment here in that the court of appeals correctly determined that there was no statutory basis under R.C. 4399.01 upon which a cause of action had been stated. Also, it was correctly concluded that there had been no justiciable claim for relief as pronounced by this court in Mason v. Roberts (1973), 33 Ohio St. 2d 29 [62 O.O.2d 346]. In the latter case, this court broadened the “dram shop” law, and established a duty upon proprietors of liquor establishments to members of the public while they are in their places of business to reasonably care for, and protect them from physical injury as a result of violent acts of third persons.
In regard to whether the proprietor had properly carried out this duty, this court established the law that jury issues may be presented as to whether the death was occasioned by a drunken patron, whether the continued service of alcohol to the drunken patron created a danger to the deceased, whether the proprietor realized, or should have realized, the danger to the decedent, and whether the action taken by the proprietor to protect the deceased was reasonable under all of the circumstances.
■ It is important to note that Mason v. Roberts was not addressing the issue of the duty owed by a proprietor to the public at large, but only the duty owed to other patrons of the liquor establishment. This court has never extended the case law of Mason to the general public, and the majority should so state more clearly here.
It may well be argued that sound public policy might dictate a higher degree of duty owed by a proprietor of a liquor establishment to the public at large in continuing to serve an inebriated patron who later becomes involved in a disastrous automobile accident. But, if such is a desirable change in our state laws, it behooves the General Assembly to provide such change.
I conclude that I am able to concur in the judgment of the majority, but for the reasons stated.